IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                             September 23, 2009
                               No. 08-30901
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

CHARLES GUIDEN,

                                           Plaintiff-Appellant

v.

H WILSON; T HENRY; ANTHONY GAINES; T NAPLES; WILLIAM KLINE;
D BUTLER

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 5:07-CV-370


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Charles Guiden, Louisiana prisoner # 291360, appeals the dismissal of his
civil rights action. The district court granted summary judgment in favor of
several defendants who denied Guiden’s demand for emergency medical
attention on a weekend. Guiden was complaining of an infected boil on his head
and associated headaches.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-30901

      Guiden argues that the defendants were deliberately indifferent to his
need for medical treatment. He contends that the defendants violated a policy
in the inmate handbook by denying his demands for immediate medical
attention.
      A violation of a prison rule by itself is insufficient to set forth a claim of a
constitutional violation. Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir.
1986). Guiden’s argument that the defendants showed deliberate indifference
by failing to adhere to prison policy does not establish a constitutional violation
and does not show error on the part of the district court in granting summary
judgment on his denial-of-medical-care claim. See id.
      To the extent that Guiden argues that, independent of any alleged
violation of prison policy, the defendants violated his Eighth Amendment rights
by failing to order emergency medical care, he has not shown that the district
court erred in granting summary judgment. Medical care was provided to
Guiden on Monday, and, under the facts of this case, the refusal of the
defendants to order emergency attention for Guiden over the weekend does not
“clearly evince a wanton disregard for any serious medical needs.” Domino v.
Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
      Guiden also argues that the district court erred by granting summary
judgment in favor of the defendants on his equal protection claim. Guiden, who
is black, points to evidence showing that, three months after he was denied
emergency medical care, a white inmate received emergency medical attention
on a weekend upon complaining of a headache. Guiden has not come forward
with any evidence to establish that the defendants in this action treated him
differently due to his race and that the unequal treatment stemmed from
discriminatory intent. See Hampton Co. Nat. Surety, LLC v. Tunica County,
Miss.,543 F.3d 221, 228 (5th Cir. 2008). He has not shown that the district court
erred in granting the defendants’ summary judgment motion. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

                                          2
                               No. 08-30901

     The judgment of the district court is affirmed.   Guiden’s motion to
supplement the record is denied.
     AFFIRMED; MOTION DENIED.




                                    3